Exhibit Frozen Food Express Industries, Inc. Third Quarter 2008 Report The Chairman’s Report To Our Shareholders and Other Friends: For the first time in a couple of years, we have strung together two consecutive profitable quarters.And, very frankly, I’ll be disappointed if we don’t make it three in a row.Let me be quick to add that I’m not guaranteeing a profitable fourth quarter.After all, that quarter is typically one of our weakest and this economy is not likely to improve anytime soon. Nevertheless, my expectations are high.As I wrote in last year’s annual report:“We don’t expect the economy to be any better in 2008 than it was in 2007.” What an understatement that was.“But we do expect our performance this year to be better than it was last year.”And, so far, that’s what has happened. We didn’t improve our operations by finding a single silver bullet that has caused our operating results to substantially improve this year.We have an $800 thousand profit so far this year compared to a $4.1 million loss for the same 9 months of 2007.Instead, we put a bunch of new ideas into practice, beginning about two-and-a-half years ago with a fairly major shake-up of top management.There’s nothing new about new ideas at FFE.Although we’re 60-plus years old, we still are an entrepreneurial company.What is new, it seems to me, is the disciplined manner in which these new ideas have been implemented into our day-to-day operations. I’ll talk more in this year’s annual report about what I consider to be a new management tough-mindedness.But, until then, let me give you just two examples. The first example is our truckload operation.We did an analysis that showed us the areas of the country in which our trucks could operate the most profitably.Last year we challenged our marketing and our operations people to keep our trucks in this preferred network.This is not as easy as it sounds.When you’re in a soft market, the temptation to chase freight—wherever it is and regardless of its profitability—is great.You’re keeping your drivers happy and generating revenue, so that must be a good thing?Not so.Unprofitable revenue is never a good thing, so we are focused more on profit and less on revenue.As a result, our revenue per loaded mile is up, the number of loaded miles traveled is up and our empty-mile ratio is down. Another example is our less-than-truckload operation, which we operate on a schedule, like a bus line.When one of our LTL trucks is scheduled to pull away from the loading dock, it leaves, on time.Full or not.The schedules complicate a pre-complicated business, but our customers—and their customers—appreciate our punctuality. In last year’s annual report, I told you about an initiative to increase the load factor of our LTL operation.We were hauling too much air—empty space—in our LTL trailers.So, we began a system-wide overhaul of our LTL schedules.For example, if a two-trips-a-week schedule was running just 40% full, we cut it to once a week to increase that scheduled trip’s load factor.And so forth. We’ve kept after it, have made a number of schedule changes and have learned enough to figure that our schedule tweaking will be a continuing activity. In June, we raised our LTL rates.The results have been good.Third-quarter per-hundredweight revenue was $15.04 compared to $14.14 in last year’s third quarter.While our per-hundredweight revenue was up by about 6% over last year’s third quarter, our tonnage shipped was off by about 2% and LTL revenue was $32.9 million compared to $33.9 million for last year’s quarter.I’ll trade 2% revenue for 6% profit increase any time. I mentioned the economy.It has been hard on this and virtually every other industry.So has the price of fuel, which has lately come down to more manageable levels.So far this year, truckers small and large have exited the market.That has made drivers a little more available to us, but it has made market stamina and perseverance precious.Truckers who specialize in non-perishable freight have suffered more than those who specialize in perishable freight, such as food.Truckers who carry too much debt and require massive amounts of new capital have also been hit harder than others.At FFE, we believe that our access to capital and our focus on perishable freight help to position us in a spot that is more resistant to the effects of the recession that we are already probably in.We’ll give you an update in a few months. Stoney M. (Mit) Stubbs, Jr. Chairman and CEO Balance Sheets (In thousands) (Unaudited) Assets September 30, 2008 December 31, 2007 Current assets Cash and cash equivalents $ 2,243 $ 2,473 Accounts receivable, net 62,942 52,682 Tires on equipment in use, net 5,210 5,120 Deferred income taxes 3,643 2,978 Other current assets 10,371 14,607 Total current assets 84,409 77,860 Property and equipment, net 85,308 90,309 Other assets 5,083 5,500 Total assets $ 174,800 $ 173,669 Liabilities and shareholders' equity Current liabilities Accounts payable $ 24,333 $ 25,301 Accrued claims 11,291 12,342 Accrued payroll and deferred compensation 6,755 5,998 Income tax payable 48 Accrued liabilities 1,940 1,964 Total current liabilities 44,367 45,605 Long-term debt 5,800 Deferred income taxes 12,975 11,488 Accrued claims 4,492 9,317 Total liabilities 67,634 66,410 Shareholders' equity Par value of common stock (18,572 shares issued) 27,858 27,858 Paid in capital 5,424 5,682 Retained earnings 87,809 88,515 121,091 122,055 Treasury stock (1,814 and1,921 shares, respectively), at cost (13,925 ) (14,796 ) Total shareholders' equity 107,166 107,259 Total liabilities and shareholders' equity $ 174,800 $ 173,669 Consolidated Condensed Statements of Profit and Loss For the Three and Nine Months Ended September 30, 2008 and 2007 (In thousands, except per-share amounts) (Unaudited) Three Months Nine Months 2008 2007 2008 2007 Revenue $ 132,451 $ 114,730 $ 378,206 $ 334,288 Operating expenses Salaries, wages and related expenses 33,693 31,893 96,524 97,101 Purchased transportation 29,517 30,813 93,141 83,216 Fuel 32,130 21,684 88,694 61,435 Supplies and expenses 14,047 13,911 39,864 40,926 Revenue equipment rent 9,005 7,640 25,734 22,885 Depreciation 4,684 4,592 14,183 14,697 Communications and utilities 1,410 1,169 3,636 3,213 Claims and insurance 2,733 3,125 9,001 12,212 Operating taxes and licenses 1,163 1,188 3,431 3,550 Gains on sale of operating assets (491 ) (799 ) (1,096 ) (2,331 ) Miscellaneous expenses 1,000 772 3,234 2,501 Total operating expenses 128,891 115,988 376,346 339,405 Income (loss) from operations 3,560 (1,258 ) 1,860 (5,117 ) Non-operating (income) expense Equity in earnings of limited partnership (200 ) (211 ) (511 ) (418 ) Interest income (12 ) (189 ) (66 ) (571 ) Interest expense 74 - 110 - Sale of non-operating assets and other 200 163 (108 ) 523 Total non-operating expense (income) 62 (237 ) (575 ) (466 ) Pre-tax income (loss) 3,498 (1,021 ) 2,435 (4,651 ) Income tax expense (benefit) 2,141 2,214 1,629 (522 ) Net income (loss) $ 1,357 $ (3,235 ) $ 806 $ (4,129 ) Net income (loss) per share of common stock Basic $ 0.08 $ (0.19 ) $ 0.05 $ (0.24 ) Diluted $ 0.08 $ (0.19 ) $ 0.05 $ (0.24 ) Weighted average shares outstanding Basic 16,737 17,293 16,699 17,335 Diluted 17,027 17,293 16,998 17,335 Corporate Information Principal Subsidiaries and Divisions FFE Transportation Services, Inc. Lisa Motor Lines, Inc. American Eagle Lines FFE
